Case 19-00453-JMM        Doc 39   Filed 08/26/19 Entered 08/26/19 10:56:37            Desc Main
                                  Document     Page 1 of 2


Hyrum M. Zeyer        ISB No. 8436
Peterson Zeyer Law
1215 W. Hays Street
Boise, Idaho 83702
Telephone:    (208) 433-9882
Facsimile:    (208) 433-9886
E-mail:       Hyrum@PetersonZeyerLaw.com
Attorney for Debtor(s)

                         UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF IDAHO

 In re:                                           CHAPTER 13

 SANDY GREENWAY                                   Case No. 19-00453-JMM
                        Debtor.


                                   MOTION TO DISMISS
   Comes now, Hyrum M. Zeyer, of Peterson Zeyer Law, pursuant to 11 U.S.C. §1307(b) and on
behalf of the Debtor, moves this Court for an order dismissing the above entitled case. There are
no pending motions to convert this case to a Chapter 7 or pending motions to dismiss this case
with prejudice.
          DATED:      August 26, 2019
          SIGNED:     PETERSON ZEYER LAW
                      /s/ Hyrum M. Zeyer
                      Hyrum M. Zeyer, Attorney for the Debtors
Case 19-00453-JMM       Doc 39   Filed 08/26/19 Entered 08/26/19 10:56:37           Desc Main
                                 Document     Page 2 of 2


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 26, 2019, I filed the above Motion to Dismiss,
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:
              Kathleen A. McCallister kam@kam13trustee.com,

              US Trustee ustp.region18.bs.ecf@usdoj.gov
              Derrick J O'Neill on behalf of Creditor Capital One Auto Finance c/o AIS
              Portfolio Services, LP doneill@idalaw.com, mingham@idalaw.com


       SIGNED:       PETERSON ZEYER LAW
                     /s/ Hyrum M. Zeyer
                     Hyrum M. Zeyer, Attorney for the Debtors
